Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-16, drawn to composition or apparatus for bioremediation that uses microorganisms to perform the remediation, classified in C12N11/10.
Group II. Claims 17-26, drawn to method for remediating compounds including acyclic, carbocyclic, or heterocyclic compounds using the composition or apparatus of Group I, classified in C07F7/025, or C12N1/14.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of Group II can be practiced with a materially different product: remediation of trichloroethane, which is listed in instant claim 13, can be accomplished with a stream of air, as taught by Russell (Ground Water Issue: TCE removal from Contaminated Soil and Ground Water.  Environmental Protection Agency publication) -- see page 4, left side, "Air Stripping" section.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
(b) 	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) which requires different search queries for each of the above inventions.
(c) 	The prior art applicable to one invention would not likely be applicable to another invention.
(d)	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	It would be an undue burden to search for more than one invention since the inventions have acquired a separate status in the art due to their different classifications of their divergent subject matter. Groups I-II have different CPC classifications or assignments and would therefore require searching in multiple classification symbols. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
Moreover, this application contains claims directed to more than one species of the generic invention.  An election of species is required from each of the four species list below that, together, represent an embodiment. Furthermore, the Applicant is required to identify which claims encompass the combined species election. A distinct embodiment or combination of species election from these four species: 
Species A: elect a specie of microbial cell(s) 
Species B: elect a specie of a co-metabolism substrate(s)
Species C: elect a specie of contaminant(s)
Species D: elect a specie of encapsulating compound(s)
An example of a complete species election can be found in the instant specification, table 20, on page 75 where ATCC 21198 cells were co-encapsulated with TBOS and T2BOS in gellan gum (see page 65 of the specification, first sentence) and the beads were used to remediate 1,1,1-TCA, cDCE, and 1, 4-Dioxane. Therefore, using the example in table 20, an acceptable species election would be: (1) Specie A: ATCC 21198, (2) Species B: TBOS and T2BOS, (3) Species C: 1,1,1-TCA, cDCE, and 1, 4-Dioxane, and (4) Specie D: gellan gum. To complete this example, the Applicant would be required to identify the claims that encompass the combined species election.
The fully functioning invention that arises from the combination of the four species are independent or distinct because a single microorganism does not remediate all contaminants, different orthosilicates have different chemical behaviors and impacts on microorganisms, and different encapsulating compounds have different chemical behaviors and effects on the invention. In addition, the different permutations / combinations of all four species, which are required to produce an invention, are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct combination of species as set forth above because at least the following reason(s) apply: 
(a) 	The combination of the four species are recognized divergent subject matter.

(c) 	The prior art applicable to one permutation of combinations would not likely be applicable to another permutation.
(d)	The combination of the four species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There are no generic claims.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR 
KEVIN GREENWOOD
Examiner, Art Unit 1653


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653